[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                         Nos. 09-14625 and 09-14626        ELEVENTH CIRCUIT
                                                               JUNE 3, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                  D. C. Docket Nos. 07-00054-CR-J-20MCR,
                            04-00374-CR-J-20MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

TROY SLAY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 3, 2010)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Troy Slay appeals his sentence of 60 months of imprisonment after the
revocation of his supervised release. 18 U.S.C. § 3583(e)(3). Slay argues that the

district court failed to provide a written statement to explain why it varied upward

from the guideline range. 18 U.S.C. § 3553(c)(2). We affirm.

       We review de novo whether a district court complied with section 3553(c).

United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). An error in

sentencing is reviewed for harmless error. Under that standard, after “viewing the

proceedings in their entirety, . . . [if] the error did not affect the sentence or had but

very slight effect,” we will affirm the sentence. United States v. Mathenia, 409

F.3d 1289, 1292 (11th Cir. 2005).

       We need not decide whether the district court erred because any error in

failing to provide Slay a written statement is harmless. The district court explained

at Slay’s sentencing hearing that it varied upward to punish Slay for having

manipulated and deceived the prosecutor and the district court. Slay obtained

permission to associate with known felons ostensibly to assist law enforcement and

then used those contacts to distribute cocaine. Slay does not argue that the

explanation provided at his sentencing hearing was deficient or otherwise affected

his ability to appeal his sentence. Slay was not harmed by the lack of a written

statement.

       Slay’s sentence is AFFIRMED.



                                             2